 1   PHILIP J. KAPLAN (State Bar No. 135735)
      philipkaplan@ca.rr.com
 2   LAW OFFICES OF PHILIP J. KAPLAN
     3278 Wilshire Blvd., Suite 106
 3   Los Angeles, California 90010
     Telephone: (213) 480-8981
 4

 5   Attorney for Plaintiff
     PAUL LOZADA
 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10

11
     PAUL LOZADA, an individual,                     )   Case No. 2:18-cv-01102-JAM-KJN
12                                                   )
                   Plaintiff,                        )
13                                                   )
           v.                                        )
14                                                   )
     SACRAMENTO COUNTY                               )   STIPULATION AND ORDER FOR
15   SHERIFF’S DEPARTMENT, a                         )   DISMISSAL OF DEFENDANTS
     Municipal entity; ROBERT CRAFT,                 )   JIM BROWN AND FULTON-EL
16   Chief of Police for                             )   CAMINO RECREATION AND
     CALIFORNORNIA EXPOSITION &                      )   PARK DISTRICT
17   STATE FAIR POLICE DEPT., in his                 )
18
     individual and official capacities;             )
     CALIFORNIA EXPOSITION &                         )
19
     STATE FAIR, a component unit of                 )
     the State of California; LEEANDRA               )
20
     MARCHESE, in her personal and                   )
     official capacities; JIM BROWN,                 )
21
     Chief of Police for FULTON EL                   )
     CAMINO PARK DISTRICT                            )
22   POLICE DEPT., and DOES 1 to 5,                  )
     inclusive,                                      )
23                                                   )
                   Defendants.                       )
24                                                   )

25

26

27

28
                                                    1
      STIPULATION & ORDER FOR DISMISSAL OF DEFENDANTS JIM BROWN AND FULTON EL CAMINO PARK DISTRICT –
                                        Case No. 2:18-cv-01102-JAM-KJN
 1         Pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure, plaintiff
 2   Paul Lozada and defendants Jim Brown and Fulton-El Camino Recreation and
 3   Park District hereby stipulate that plaintiff’s action herein against defendants Jim
 4   Brown and Fulton-El Camino Recreation and Park District be dismissed, with
 5   prejudice, in accordance with the terms of a written settlement agreement entered
 6   into between the above parties.
 7         It has been further stipulated that the above parties shall bear their own
 8   attorney’s fees and costs.
 9
           Plaintiff’s claims against the remaining defendants are not dismissed.
10

11

12   DATED: March 14, 2019                       LAW OFFICES OF PHILIP J. KAPLAN
13

14

15                                                       By:/s/ Philip J. Kaplan
                                                           Philip J. Kaplan
16
                                                         Attorney for Plaintiff
17                                                       PAUL LOZADA
18

19

20   DATED: March 14, 2019                       ANGELO, KILDAY & KILDUFF, LLP
21

22

23                                                       By:/s/ Serena M. Warner
24
                                                           Serena M. Warner

25
                                                         Attorneys for Defendants
                                                         JIM BROWN and FULTON-EL
26
                                                         CAMINO RECREATION AND
                                                         PARK DISTRICT
27

28
                                                    2
      STIPULATION & ORDER FOR DISMISSAL OF DEFENDANTS JIM BROWN AND FULTON EL CAMINO PARK DISTRICT –
                                        Case No. 2:18-cv-01102-JAM-KJN
 1

 2                                             ORDER
 3
           The stipulation is approved. Plaintiff’s action herein against defendants
 4
     Jim Brown and Fulton-El Camino Recreation and Park District is hereby
 5
     dismissed with prejudice.
 6

 7
           IT IS SO ORDERED.

 8   DATED: March 22, 2019                       /s/ John A. Mendez________________
 9                                               JOHN A. MENDEZ
                                                 UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    3
      STIPULATION & ORDER FOR DISMISSAL OF DEFENDANTS JIM BROWN AND FULTON EL CAMINO PARK DISTRICT –
                                        Case No. 2:18-cv-01102-JAM-KJN
